United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-11212
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SALVADOR REVELES-ROSALES,

                                    Defendant-Appellant.

                         --------------------
               Appeal from the United States District
                 for the Northern District of Texas
                      USDC No. 2:05-CR-41-ALL
                         --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Salvador Reveles-Rosales

(Reveles) has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Reveles was notified of his right to file a response, but he

failed to do so.   Our independent review of counsel’s brief and

the record discloses no nonfrivolous issues for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.